IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00141-CV

SANDRA CORNETT,
                                                             Appellant
v.

WARD WILLIAMS/WSW ENTERPRISES,
                                                             Appellee



                           From the 413th District Court
                              Johnson County, Texas
                          Trial Court No. DC-C201800142


                           MEMORANDUM OPINION


       Appellant, Sandra Cornett, filed her pro se notice of appeal on April 17, 2019,

challenging the trial court’s Final Judgment in favor of appellee, Ward Williams,

individually and d/b/a WSW Enterprises. The required docketing statement was not

received. See TEX. R. APP. P. 32.1. On May 16, 2019, we sent a letter explaining that the

docketing statement must be filed and warning that the Court would dismiss the appeal

if a docketing statement was not filed within twenty-one days. See id. at R. 42.3(c).
       More than twenty-one days have passed, and we have not received the docketing

statement. Accordingly, we dismiss this appeal. See id. at R. 32.1, 42.3(c); see also Hensley

v. W.M. Specialty Mortgage, LLC, 2005 Tex. App. LEXIS 9614, at **1-2 (Tex. App.—Waco

Nov. 16, 2005, no pet.) (mem. op.) (dismissing a case for failure to file a docketing

statement).




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed June 12, 2019
[CV06]




Cornett v. Williams                                                                    Page 2